UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAWALI KHAN,
         Petitioner,
                v.                                            Civil Action No. 08-1101 (JDB)
 BARACK OBAMA, et al.,
         Respondents.


                                             ORDER

        Respondents in this case are required to produce upon request a declassified factual

return. See Case Management Order (Feb. 20, 2009) at § I.A (dkt. ent. #81). According to

respondents, the declassified return may be shared only with the petitioner himself in light of its

"protected" status. At present, then, petitioner's counsel may not share the declassified return

with other individuals -- for example, experts or other witnesses -- who may need to review it in

pre-hearing preparations. Respondents appear to have recognized the difficulty with this position

and they have represented that they are reevaluating it. Accordingly, it is hereby ORDERED

that respondents shall provide a status report, in writing and by not later than March 11, 2009,

updating the Court with regard to their position on this matter.

        SO ORDERED.


                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:     March 4, 2009